J-S01017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONALD ANTHONY BURKHART JR.                :
                                               :
                       Appellant               :   No. 810 MDA 2021

              Appeal from the PCRA Order Entered May 20, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0007022-2018


BEFORE:       BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED: MARCH 29, 2022

        Appellant Donald Anthony Burkhart Jr. appeals pro se from the order

dismissing his timely first Post Conviction Relief Act1 (PCRA) petition.

Appellant raises numerous claims of ineffective assistance of trial, direct

appeal, and PCRA counsel. Appellant also challenges the constitutionality of

the terroristic threats statute, the weight and sufficiency of the evidence, and

the legality of his sentence. Additionally, Appellant has filed three applications

for relief. We affirm the PCRA court’s order and deny Appellant’s applications

for relief.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-S01017-22



     A previous panel of this Court summarized the underlying facts of this

matter as follows:

     On June 7, 2019, [Appellant] was found guilty of one count each
     of terroristic threats graded as a felony of the third degree and
     terroristic threats graded as a misdemeanor of the first degree.
     The convictions relate to multiple threats [Appellant] made to
     certain staff at UPMC [Pinnacle] Lititz hospital throughout the day
     on November 20, 2018. [Appellant] was at the hospital that day
     with his partner for the delivery of his child by means of a
     scheduled cesarean section. [Appellant] first manifested his anger
     to Dr. Jill Satorie and to his partner in the operating room when
     he claimed a male anesthesiologist saw his partner’s “butt crack.”
     After the delivery, [Appellant’s] agitated demeanor continued to
     escalate[,] with [Appellant] and his partner continually arguing
     with each other, [Appellant] discouraging an examination of his
     partner that was recommended, threatening Dr. Satorie that his
     partner might kick her and hurt her if the examination were
     performed, [Appellant’s] asking Nurse Dana Mastromatteo when
     they could perform a paternity test on the baby, explaining that
     he wanted to know if the baby was a miracle or “something else”
     because [Appellant] had a vasectomy[,] and [Appellant’s]
     becoming agitated [and] confrontational about wanting to bring
     his pit bull into the hospital room.

     Later, when a decision was made to move the baby to the NICU
     due to respiratory issues and the atmosphere in the room,
     [Appellant] became particularly agitated and stated that he felt
     like the hospital was kidnapping the baby. When a clinical nurse
     manager, Eliza Zeidman, came to speak with [Appellant] about
     the transfer of the baby, [Appellant] pointedly told her that he had
     previously done time in jail and was not going to go back and then
     he asked if she understood what he was saying. Nurse Zeidman
     reported the threat to her boss who she believe[d] reported it to
     security. [Appellant] was overheard on two other occasions
     making similar statements about his time in jail over his temper
     to a visitor and then a house supervisor.

     [Appellant’s] anger seemed to peak over hospital staff refusing to
     permit his partner to smoke in the room or to go outside to smoke.
     He threatened Dr. Satorie that if anyone laid a hand on his partner
     when she attempted to go outside to smoke he would become
     angry, punch the wall in and hurt somebody. He informed both

                                    -2-
J-S01017-22


        Dr. Satorie and Nurse Mastromatteo separately when discussing
        the smoking issue that he was the president of a motorcycle gang
        and that he would have that gang come to the hospital and make
        things ugly[,] like he did on a prior occasion at a hospital in
        Williamsport. In response to this final, specific threat, Dr. Satorie
        and Nurse Mastromatteo contacted hospital administration[,]
        which resulted in security and police being contacted and
        responding. Due to the nature of the threats concerning the
        motorcycle gang, a decision was made to put the hospital into a
        lockdown situation. [Appellant] was arrested and the hospital
        remained in lockdown from approximately 6:00 p.m. on
        November 20, 201[8,] until sometime between 6:30 a.m. and
        8:00 a.m. on November 21, 201[8].

        [Following a three day jury trial, Appellant was convicted of two
        counts of terroristic threats, one graded as a felony of the third
        degree and the other graded as a misdemeanor of the second
        degree.]    After completion of a [pre-sentence investigation
        report], [Appellant] was sentenced on August 26, 2019 to three
        to seven years of incarceration [in a state correctional institution]
        on the felony count of terroristic threats and a concurrent one to
        five years of incarceration on the misdemeanor count of terroristic
        threats. Appellant] filed a post[-]sentence motion on September
        4, 2019, which was denied by Order dated October 25, 2019.
        [Appellant] filed a [timely] notice of appeal on November 22,
        2019.

Commonwealth v. Burkhart, 1916 MDA 2019, 2020 WL 6778766, at *1-2

(Pa. Super. filed Nov. 18, 2020) (unpublished mem.) (citation and footnote

omitted). We add that the trial court found that Appellant was ineligible for

the Recidivism Risk Reduction Incentive2 (RRRI) program based on his prior

convictions. See N.T. Sentencing Hr’g, 8/26/19, at 18.

        On direct appeal, this Court affirmed Appellant’s judgment of sentence

in part, and reversed it in part. Specifically, this Court vacated Appellant’s

____________________________________________


2   61 Pa.C.S. §§ 4501-4512.


                                           -3-
J-S01017-22



sentence for the misdemeanor count of terroristic threats, concluding that it

should have merged with Appellant’s concurrent sentence for the felony

count.3 Burkhart, 2020 WL 6778766 at *7. Appellant did not file a petition

for allowance of appeal with our Supreme Court.

       On February 8, 2021, Appellant filed a timely pro se PCRA petition,

asserting that both his trial and appellate counsel had been ineffective, and

raising other claims of trial court error. Pro Se PCRA Pet., 2/8/21, at 1-5. The

PCRA court subsequently appointed Christopher P. Lyden, Esq. (PCRA counsel)

to represent Appellant.4           On April 28, 2021, PCRA counsel filed a

Turner/Finley5 no-merit letter and a motion for leave to withdraw.

Subsequently, on April 30, 2021, the PCRA court filed its notice of intent to

dismiss Appellant’s PCRA petition without hearing pursuant to Pa.R.Crim.P.

907 and granted PCRA counsel’s motion to withdraw. Appellant filed, among




____________________________________________


3 This Court also vacated the conditions of Appellant’s sentence insofar as the
trial court was ordering mandatory conditions on Appellant’s state parole
instead of making recommendations to the Pennsylvania Board of Probation
and Parole (Parole Board). See Burkhart, 2020 WL 6778766 at *8.

4 After PCRA counsel was appointed, Appellant filed multiple pro se pleadings
with the PCRA court. The clerk of court accepted these pleadings for filing,
time stamped them, docketed them with the date of receipt, placed them in
the record, and forwarded copies to PCRA counsel and the Commonwealth.
See Pa.R.Crim.P. 576(A)(4).

5Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -4-
J-S01017-22



others, a pro se motion to proceed pro se on May 6, 2021, and a pro se

response to the Rule 907 notice on May 19, 2021.

         On May 20, 2021, the PCRA court dismissed Appellant’s PCRA petition.

Appellant filed a timely notice of appeal and a timely court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a Rule 1925(a) opinion addressing

Appellant’s issues.

         On November 29, 2021, Appellant filed an application for relief with this

Court seeking immediate parole if this Court were to grant Appellant a new

trial.   App. for Relief, 11/29/21, at 2.     This Court denied that application

without prejudice to Appellant’s ability to seek relief in the appropriate forum

on December 9, 2021. Subsequently, on December 13, 2021, Appellant filed

a second application for relief, in which he requested that this Court vacate

his judgment of sentence, hold PCRA counsel in contempt, hold a

Commonwealth witness in contempt, and admonish the trial court and the

Commonwealth for purportedly violating the Rules of Criminal Procedure and

Evidence during Appellant’s trial.      App. for Relief, 12/13/21, at 1-3.     On

December 14, 2021, this Court denied Appellant’s second application for relief

without prejudice to raise any properly preserved issues with the merits panel.

         On December 28, 2021, Appellant filed a third application for relief, in

which he requested that this Court grant his November 29, 2021 and

December 13, 2021 applications. App. for Relief, 12/28/21. On January 19,

2022, Appellant filed a fourth application for relief.        Therein, Appellant

requested that this Court reverse his judgment of sentence and grant him a

                                        -5-
J-S01017-22



new trial, order his immediate parole, hold PCRA counsel in contempt, and

hold the Commonwealth’s witnesses in contempt. App. for Relief, 1/19/22, at

1-11. Appellant filed his fifth application for relief on March 4, 2022. In that

application, Appellant summarized the arguments raised in his brief and

requested that this Court grant him a new trial, or in the alternative, vacate

his judgment of sentence. App. for Relief, 3/4/22, at 1a-13.

       Appellant raises numerous issues on appeal,6 including (1) ineffective

assistance by trial, appellate, and PCRA counsel; (2) violations of his due

process rights; (3) prosecutorial misconduct by the Commonwealth; (4) the

weight and the sufficiency of the evidence; (5) the constitutionality of the

terroristic threats statute, and (6) his eligibility for a RRRI sentence. See

Appellant’s Brief at 1-22.

       As a preliminary matter, we consider whether Appellant’s brief

substantially complies with the briefing requirements set forth in the

Pennsylvania Rules of Appellate Procedure, which we may address sua sponte.

See Pa.R.A.P. 2114-2119 (explaining the specific requirements for each

section of an appellate brief); see also Commonwealth v. Wholaver, 903



____________________________________________


6 As explained below, Appellant’s brief does not include a statement of
questions involved. Therefore, we have summarized Appellant’s issues as
they are presented in the argument section of his brief. We have combined
Appellant’s tenth, eleventh, and twelfth claims regarding sufficiency of the
evidence regarding the intent to terrorize another. See Appellant’s Brief at
14-22.


                                           -6-
J-S01017-22



A.2d 1178, 1184 (Pa. 2006) (holding that an appellate court may find waiver

sua sponte).

      When briefing the various issues that have been preserved, it is
      an appellant’s duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities.    Pa.R.A.P. 2119(a), (b), (c).
      Citations to authorities must articulate the principles for which
      they are cited. Pa.R.A.P. 2119(b).

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived. Pa.R.A.P. 2101.

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2012) (some

citations omitted); see also Commonwealth v. Dowling, 778 A.2d 683, 686

(Pa. Super. 2001) (stating that “[w]hen a court has to guess what issues an

appellant is appealing, that is not enough for meaningful review” (citations

omitted)).

      Further, “our appellate rules do not allow incorporation by reference of

arguments contained in briefs filed with other tribunals, or briefs attached as

appendices, as a substitute for the proper presentation of arguments in the

body of the appellate brief.” Commonwealth v. Briggs, 12 A.3d 291, 343

(Pa. 2011). Our Supreme Court has held that when an appellant attempts to

present issues by incorporating by reference another document into his brief,

those issues are waived. Id.




                                     -7-
J-S01017-22



      “Although this Court is willing to liberally construe materials filed by a

pro se litigant, pro se status confers no special benefit upon the appellant.”

Commonwealth v. Vurimindi, 200 A.3d 1031, 1037-38 (Pa. Super. 2018)

(citation omitted).    Also, this Court has explained that “it is not the

responsibility of this Court to scour the record to prove that an appellant has

raised an issue before the [PCRA] court, thereby preserving it for appellate

review.”   Commonwealth v. Baker, 963 A.2d 495, 502 n.6 (Pa. Super.

2008) (citations omitted). Lastly, “boilerplate allegations and bald assertions

. . . cannot satisfy [an appellant’s] burden to prove that counsel was

ineffective.” Commonwealth v. Paddy, 15 A.3d 431, 443 (Pa. 2011).

      Here, Appellant’s brief does not contain a statement of questions

presented or a statement of the case indicating where Appellant raised his

instant claims before the PCRA court. See Pa.R.A.P. 2116, 2117(c). Likewise,

the argument section of Appellant’s brief does not specifically state where he

preserved his issues before the PCRA court. See Pa.R.A.P. 2119(e). Instead,

Appellant broadly asserts that he raised his issues in his various pro se

pleadings, which does not substantially comply with our Rules of Appellate

Procedure. See Pa.R.A.P. 2117(c), 2119(e); see also Baker, 963 A.2d at

502 n.6 (explaining that “it is not the responsibility of this Court to scour the

record” to determine if an appellant has preserved an issue for appellate

review (citations omitted)).

      In the argument section of his brief, Appellant presents bald assertions

concerning ineffective assistance of counsel and errors by both the trial court

                                      -8-
J-S01017-22



and PCRA court.      See Paddy, 15 A.3d at 443 (stating that “boilerplate

allegations and bald assertions . . . cannot satisfy a petitioner’s burden to

prove that counsel was ineffective”).       Although Appellant has cited legal

authorities, he has failed to develop his claims with pertinent discussion of

those authorities.    See Pa.R.A.P. 2119(a); Hardy, 918 A.2d at 771.

Additionally, while Appellant describes alleged errors that occurred at trial, he

does not provide any citations to the record. See Pa.R.A.P. 2119(c); Hardy,

918 A.2d at 771.

      Finally, we note that Appellant has filed eight addendums to his brief,

some of which contain additional argument, copies of the pro se pleadings he

filed with the PCRA court, or exhibits. Several times in his brief, Appellant

refers this Court to these addendums for a further discussion of the issues

presented in his brief.   See, e.g., Appellant’s Brief at 1 (explaining that

Appellant’s claims of ineffective assistance of counsel are “raised briefly here,

but with more detail within the attached ‘Addendum A’, please review”).

Appellant’s use of these addendums to supplement his brief violates our

Supreme Court’s prohibition against incorporating by reference additional

documents into an appellate brief. See Briggs, 12 A.3d at 343.

      Under these circumstances, we must conclude that Appellant has waived

his challenges to the trial court’s evidentiary rulings, the weight and

sufficiency of the evidence, the constitutionality of the terroristic threats

statute, and his claims of ineffective assistance of counsel. Therefore, he is




                                      -9-
J-S01017-22



not entitled to relief on these issues.7           See Pa.R.A.P. 2116, 2117, 2119;

Briggs, 12 A.3d at 343; Hardy, 918 A.2d at 771.

       However, to the extent Appellant argues that the PCRA court

erroneously found him ineligible for the RRRI program, see Appellant’s Brief

at 5, that claim goes to the legality of Appellant’s sentence.                See

Commonwealth v. Finnecy, 249 A.3d 903, 912 (Pa. 2021) (stating that a

claim that the trial court failed to impose a RRRI sentence on an eligible

defendant implicates the legality of the sentence); see also Commonwealth

v. Cullen-Doyle, 164 A.3d 1239 (Pa. 2017)). Therefore, we will address the

merits of that issue on appeal. See Finnecy, 249 A.3d at 908 (explaining

that a challenge to the legality of an RRRI sentence cannot be waived).


____________________________________________


7 The PCRA court suggested that remand may be necessary for the PCRA court
to consider Appellant’s claims of ineffectiveness by PCRA counsel. See PCRA
Ct. Op., 7/21/21, at 1-2, 6-7 (citing Commonwealth v. Betts, 240 A.3d 616
(Pa. Super. 2020)). However, our review of Appellant’s pro se motion to
proceed pro se and response to the Rule 907 notice confirms that Appellant
did not raise any claims of ineffective assistance by PCRA counsel before the
PCRA court. Regardless, after this Court announced its decision in Betts, our
Supreme Court has held that a PCRA petitioner may “raise claims of PCRA
counsel’s ineffectiveness at the first opportunity to do so, even if on appeal.”
Commonwealth v. Bradley, 261 A.3d 381, 401 (Pa. 2021) (footnote
omitted).

Appellant has raised claims of PCRA counsel’s ineffectiveness for the first time
on appeal, however, for the reasons stated above, Appellant has not
developed his claims to the point where it is necessary to remand the matter
to the PCRA court for consideration of his claims. Cf. Bradley, 261 A.3d at
402 (explaining that “to advance a request for remand [for further
development of the record, an appellant] would be required to provide more
than mere boilerplate assertions of PCRA counsel’s ineffectiveness” (citation
and quotation marks omitted)).

                                          - 10 -
J-S01017-22



      “Issues involving statutory interpretation like [RRRI eligibility] implicate

questions of law, for which our standard of review is de novo and our scope

of review is plenary.” Id. at 913 (citations omitted). We may affirm the PCRA

court on any grounds. See Commonwealth v. Wiley, 966 A.2d 1153, 1157

(Pa. Super. 2009) (stating this Court “may affirm the decision of the PCRA

court if there is any basis on the record to support the PCRA court’s action;

this is so even if we rely on a different basis in our decision to affirm” (citation

omitted and formatting altered)).

      “The [RRRI] Act is intended to encourage eligible offenders to complete

Department of Corrections programs that are designed to reduce recidivism.

Eligible offenders may also be able to take advantage of a reduced sentence.”

Cullen-Doyle, 164 A.3d at 1240 (citations omitted). The RRRI Act requires

the trial court to determine at the time of sentencing whether the defendant

is an “eligible offender.”    61 Pa.C.S. § 4505(a); see also 42 Pa.C.S. §

9756(b.1) (requiring the sentencing court to impose a RRRI minimum

sentence when the defendant is eligible for one).

      Section 4503, in relevant part, defines the persons eligible for RRRI as

follows:

      A defendant or inmate convicted of a criminal offense who will be
      committed to the custody of the [D]epartment [of Corrections]
      and who meets all of the following eligibility requirements:

           (1) Does not demonstrate a history of present or past violent
           behavior.

                                    *     *      *



                                        - 11 -
J-S01017-22


           (3) Has not been found guilty of or previously convicted of or
           adjudicated delinquent for or criminal attempt, criminal
           solicitation or criminal conspiracy to commit . . . a personal
           injury crime as defined under section 103 of the act of
           November 24, 1998 (P.L. 882, No. 111),[8] known as the Crime
           Victims Act, . . .

61 Pa.C.S. § 4503(1), (3).

        For the purpose of Section 4503(3), a “personal injury crime” includes,

in relevant part, “[a]n act, attempt or threat to commit an act which would

constitute a misdemeanor or felony under . . . 18 Pa.C.S. Ch. 37 (relating to

robbery).” 18 P.S. § 11.103.

        In Cullen-Doyle, our Supreme Court examined whether a defendant’s

single burglary conviction demonstrated a “history of present or past violent

behavior” for the purposes of Section 4503(1). Cullen-Doyle, 164 A.3d at

1240. Concluding that the legislative intent of the RRRI Act was to “offer

greater reform opportunities for first-time offenders than for repeat

offenders[,]” the Court held that the defendant’s “single, present conviction

for a violent crime does not constitute a history of violent behavior.” Id. at

1243-44 (citations omitted); see also Finnecy, 249 A.3d at 916 (holding that

“a single prior conviction for a non-enumerated crime demonstrating violent

behavior does not qualify as a history of past violent behavior under the

Section 4503[(1)] of the RRRI Act”).

        Here, the PCRA court discussed Appellant’s RRRI eligibility in the context

of Appellant’s claim that trial counsel and appellate counsel were ineffective
____________________________________________


8   18 P.S. § 11.103.

                                          - 12 -
J-S01017-22



for failing to raise his RRRI eligibility.9 PCRA Ct. Op., 7/21/21, at 5. Regarding

the arguable merit prong, the PCRA court concluded:

       According to 61 Pa.C.S.[] § 4503, an “eligible person” for the
       [RRRI] program is one who does not demonstrate a history of past
       or present violent behavior.

       In this case, there is evidence of both past and present violent
       behaviors. [Appellant] has three separate convictions of robbery
       in Lycoming County in 1995 and 1996. He also has a charge of
       simple assault which was reduced to harassment in Dauphin
       County in 2004. Additionally, [Appellant’s] conviction for which
       this PCRA arises was terroristic threats could also disqualify him
       for RRRI. [Appellant] told several different hospital staff that he
       was going to punch them. He also threatened to have his biker
       gang come to the hospital and harm the workers. These facts also
       show the [Appellant’s] tendency for violence which also eliminate
       him from the RRRI program.

Id. (formatting altered).10

       As noted by the PCRA court, Appellant has three prior convictions for

robbery. See N.T. Sentencing Hr’g, 8/26/19, at 15. Robbery is codified under

Chapter 37 of Title 18, and at a minimum constitutes a felony of the third

degree. See 18 Pa.C.S. § 3701(a)(1), (b). Robbery, therefore, is a personal

injury crime which renders Appellant ineligible for the RRRI program under

subsection 4503(3). See 61 Pa.C.S. § 4503(3); 18 P.S. § 11.103. Because

Appellant has more than one prior conviction for robbery, which is a personal
____________________________________________


9 To the extent appellant argues that trial counsel, appellate counsel, and
PCRA counsel were ineffective for failing to raise the issue of his RRRI
eligibility, those claims are waived for the reasons stated above.

10 The PCRA court also concluded that because Appellant presented this
ineffectiveness claim for the first time in his Rule 1925(b) statement, it was
waived. Id.

                                          - 13 -
J-S01017-22



injury crime, neither Finnecy nor Cullen-Doyle is applicable to the facts of

this case. Therefore, we agree with the PCRA court’s conclusion that Appellant

was not eligible for RRRI, albeit under subsection 4503(3) instead of

subsection 4503(1). See Wiley, 966 A.2d at 1157 (we may affirm the PCRA

court on any legal basis).

                               Applications for Relief

       We must also address Appellant’s applications for relief.     In his first

application for relief pending before this Court (his third overall), Appellant

requests that this Court grant his previously filed applications for relief. App.

for Relief, 12/28/21, at 2. This Court denied those applications on December

9, and 14, 2021, respectively. Therefore, we deny Appellant’s December 28,

2021 application for relief as moot.

       In his second application for relief pending before this Court (his fourth

overall), Appellant makes several requests, including that this Court reverse

his judgment of sentence and order his immediate parole pending a new

trial.11 App. for Relief, 1/19/22, at 1-6, 11.

       We address each request separately. Appellant raises two challenges to

the legality of his sentence. First, he argues that the trial erred in relying on

his prior convictions during sentencing, which resulted in an illegal sentence.

Id. at 2. Second, Appellant contends that because a previous panel of this

____________________________________________


11 In his application for relief, Appellant includes several claims that he has
already raised in his brief. Because we have already addressed those issues
and found them either waived or meritless, we do not address them here.

                                          - 14 -
J-S01017-22



Court vacated his concurrent sentence for the misdemeanor count of

terroristic threats on direct appeal, his “aggregated sentence” is now illegal.

Id. at 2-3.

      “If no statutory authorization exists for a particular sentence, that

sentence is illegal and subject to correction. Likewise, a sentence that exceeds

the statutory maximum is illegal.” Commonwealth v. Infante, 63 A.3d 358,

363 (Pa. Super. 2013) (citations omitted and formatting altered).             While

challenges to the legality of sentence are cognizable on PCRA review, see

Finnecy, 249 A.3d at 912, challenges to the discretionary aspects of the

sentence are not. See Commonwealth v. Torres, 223 A.3d 715, 716 (Pa.

Super. 2019).

      Appellant’s claim that the trial court erred in considering his prior

convictions, although framed as a challenge to the legality of his sentence,

actually   goes   to   the   discretionary   aspects   of   his   sentence.    See

Commonwealth v. Sanchez, 848 A.2d 977, 986 (Pa. Super. 2004) (holding

that the miscalculation of a defendant’s prior record score “constitutes a

challenge to the discretionary aspects of [a] sentence” (citation omitted)).

Therefore, this claim is not cognizable on PCRA review. See Torres, 223 A.3d

at 716.

      To the extent Appellant argues that his present sentence is illegal after

a prior panel of this Court vacated his concurrent sentence, that claim is

meritless. Appellant was convicted of two counts of terroristic threats, one

graded as a felony of the third degree and the other as a misdemeanor of the

                                      - 15 -
J-S01017-22



first degree. The trial court imposed concurrent sentences of three to seven

years’ imprisonment and one to five years’ imprisonment, respectively. On

direct appeal, this Court held that Appellant’s misdemeanor conviction merged

with his felony conviction, and vacated the concurrent sentence of one to five

years for the misdemeanor charge. See Burkhart, 2020 WL 6778766 at *7.

Because the trial court imposed concurrent sentences, this Court’s decision

did not affect Appellant’s aggregate sentence of three to seven years. See

id. Further, the maximum possible sentence for a felony of the third degree

is seven years of imprisonment.      See 18 Pa.C.S § 1103(3).        Therefore,

because Appellant’s sentence does not exceed the lawful maximum, it is a

legal sentence. See id.

      Next, Appellant asserts that the trial court lacked jurisdiction to impose

his sentence. App. for Relief, 1/19/22, at 3. “An objection to lack of subject

matter jurisdiction can never be waived . . . .” Commonwealth v. Jones,

929 A.2d 205, 208 (Pa. 2007) (citations omitted). A challenge to subject-

matter jurisdiction presents a question of law, so our standard of review is de

novo and our scope of review is plenary. Commonwealth v. Seiders, 11

A.3d 495, 496-97 (Pa. Super. 2010). There are the “two requirements for

subject matter jurisdiction as it relates to criminal defendants: the

competency of the court to hear the case, and the provision of formal notice

to the defendant of the crimes charged” that complies with the Sixth

Amendment of the United States Constitution and Article I, Section 9, of the

Pennsylvania Constitution.     Jones, 929 A.2d at 210.          “Controversies

                                    - 16 -
J-S01017-22



stemming from violations of the Crimes Code are entrusted to the original

jurisdiction of the courts of common pleas for resolution.” Seiders, 11 A.3d

at 497 (citation omitted).

      Here, the Lancaster County Court of Common Pleas, Criminal Division,

was competent to hear Appellant’s case, which involved violations of the

Pennsylvania     Crimes   Code    occurring   in   Lancaster    County.      See

Commonwealth v. Kohler, 811 A.2d 1046, 1050 (Pa. Super. 2002) (holding

that a county court of common pleas has jurisdiction over offenses that take

place within its borders). Further, the Commonwealth provided notice to the

Appellant of the charges in an information and subsequent amended

informations.    See, e.g., Criminal Information, 12/18/18; Am. Criminal

Information, 6/3/19. Therefore, we conclude that the trial court had subject-

matter jurisdiction to try and sentence Appellant. See Jones, 929 A.2d at

210; Seiders, 11 A.3d at 497.

      Appellant also asks this Court to order immediate parole. See App. for

Relief, 1/19/22, at 11. It is well settled that the Parole Board has exclusive

authority to parole convicted offenders serving a sentence of greater than two

years. See 61 Pa.C.S. § 6132(a); see also Commonwealth v. Miller, 770

A.2d 362, 363 (Pa. Super. 2001) (explaining when authority to parole

offenders lies with the Parole Board and when it lies with the trial court). Here,

the trial court imposed an aggregate sentence of three to seven years’

incarceration.   Therefore, this Court lacks jurisdiction to order Appellant’s




                                     - 17 -
J-S01017-22



release on parole.   See 61 Pa.C.S. § 6132(a).       Accordingly, we deny his

application without prejudice to seek relief from the Parole Board.

      Appellant next requests that this Court hold PCRA counsel in contempt

for allegedly failing to comply with a PCRA court order to turn over his file to

Appellant. App. for Relief, 1/19/22, at 6-11. Appellant also asks this Court

to hold the Commonwealth’s witnesses in contempt for allegedly committing

perjury during Appellant’s trial. Id. at 10.

      Our Supreme Court has explained:

      Courts possess an inherent power to enforce their orders by way
      of the power of contempt. Generally, contempt can be criminal or
      civil in nature, and depends on whether the core purpose of the
      sanction imposed is to vindicate the authority of the court, in
      which case the contempt is criminal, or whether the contempt is
      to aid the beneficiary of the order being defied, in which case it is
      civil. Civil contempt orders, in turn, usually occur as one of two
      sub-species: compensatory or coercive.          Compensatory civil
      contempt, as its moniker suggests, involves compensation that is
      paid to the party whom the contempt has harmed. On the other
      hand, a coercive civil contempt citation . . . is intended to coerce
      the disobedient party into compliance with the court’s order
      through incarceration and/or monetary punishment.

Commonwealth v. Bowden, 838 A.2d 740, 760-61 (Pa. 2003) (citations and

footnote omitted).

      Holding a person or entity in contempt, whether civil or criminal,

requires the court to find facts establishing the contempt.           See, e.g.,

Commonwealth v. Moody, 125 A.3d 1, 5 n.4 (Pa. 2015) (explaining that

criminal contempt requires proof beyond reasonable doubt of four elements);




                                     - 18 -
J-S01017-22



Harcar v. Harcar, 982 A.2d 1230, 1234-35 (Pa. Super. 2009) (explaining

that the elements of civil contempt including a hearing and an adjudication).

       “[I]t is not an appellate court’s function to engage in fact finding.”

BouSamra v. Excela Health, 210 A.3d 967, 979-80 (Pa. 2019) (citation

omitted). Furthermore, a trial court may enforce its own orders even after an

appeal has been taken. See Pa.R.A.P. 1701(b)(2).

       Appellant requests that this Court hold his former PCRA counsel in

contempt for allegedly failing to comply with the PCRA court’s order to turn

over his file to Appellant.       This Court may not engage in the fact finding

required to hold someone in contempt. See BouSamra, 210 A.3d at 979-80.

Further, because Appellant claims that PCRA counsel has violated a PCRA court

order, it is within the power of the PCRA court to enforce its order by holding

PCRA counsel in civil contempt after an appropriate hearing. See Bowden,

838 A.2d at 760-61; see also Pa.R.A.P. 1701(b)(2).          Therefore we deny

Appellant’s request to hold PCRA counsel in contempt because this Court is

not the proper forum for a petition for contempt of a PCRA court order.

       Likewise, we deny Appellant’s request to hold the Commonwealth’s

witnesses in contempt because this Court does not engage in fact finding, and

is therefore not the appropriate forum for his contempt petition.12        See

BouSamra, 210 A.3d at 979-80.

____________________________________________


12In any event, we note that, were we to hold PCRA counsel or any of the
Commonwealth’s witnesses in contempt without notice and an opportunity to
(Footnote Continued Next Page)


                                          - 19 -
J-S01017-22



       Because we have concluded that all of the issues raised in Appellant’s

January 19, 2022 application for relief are waived, meritless, or seek redress

for issues that this Court has no authority to grant, we deny Appellant’s

January 19, 2022 application for relief.

       In his third application for relief pending before this Court (his fifth

overall), Appellant repeats the arguments he raised in his brief and requests

that this Court grant him a new trial, or in the alternative, vacate his judgment

of sentence. App. for Relief, 3/4/22, at 1a-13. Because we have already

concluded that Appellant is not entitled to relief on these issues, we deny his

March 4, 2022 application for relief.

                                      Conclusion

       In sum, we conclude that all of the claims included in Appellant’s brief

are either waived or meritless. Therefore, we affirm the PCRA court’s order.

       Further, we conclude that Appellant’s requests for relief are either moot,

meritless, or seek redress for issues that this Court has no authority to grant.

For these reasons we deny Appellant’s applications for relief.

       Order affirmed. Applications for relief denied.



____________________________________________


be heard, it would violate those individuals’ rights to due process. See, e.g.,
Commonwealth v. Turner, 80 A.3d 754, 764 (Pa. 2013) (explaining that
“the basic elements of procedural due process are adequate notice, the
opportunity to be heard, and the chance to defend oneself before a fair and
impartial tribunal having jurisdiction over the case” (citations omitted)).
Therefore, even if we could engage in fact finding, we would decline to do so
on that basis.

                                          - 20 -
J-S01017-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                          - 21 -